Mr. Chief Justice English delivered the opinion of the court! This suit was brought by Baxter as school commissioner of section 16, township 13 north, range 6 west, on a bond executed to McGuire, his predecessor in the same office. A demurrer was interposed to the declaration on the ground that the special acts under which the plaintiff held the office of school commissioner for the section and township recited in the bond, and in the declaration, were private statutes, of which the court could not take judicial notice, and should have been set out in the declaration. The demurrer was overruled,' and final judgment for plaintiff. For the acts in question, see Gould’s Digest, chap. 154, sec. 79; Acts of 1854, p. 109; Acts of 1852, p. 42, and acts there referred to. The acts are not private statutes as supposed by appellants. They are local in their application, relating, as they do, to the sixteenth section and common schools of a particular township, but they are, nevertheless, public acts in their character and subject matter, and the courts are bound to take judicial notice of them. McCuen vs. State (No. 1), 19 Ark. 630. Judgment affirmed.